210 Kan. 418 (1972)
502 P.2d 837
DR. JOHN E. FIESER, Appellant,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, A Corporation, Appellee.
No. 46,602
Supreme Court of Kansas.
Opinion filed November 4, 1972.
Terry O'Keefe, of Kidwell, O'Keefe, Williamson & Moran, Chartered, of Wichita, was on the brief for the appellant.
Jerry G. Elliott and Robert L. Howard, of Foulston, Siefkin, Powers & Eberhardt, of Wichita, were on the brief for the appellee.
MEMORANDUM OPINION
INSURANCE  Several Automobile Liability Policies  Action to Recover Medical Payments.
Per Curiam:
The appellant was paid by the defendant insurance company the amount of medical benefits available on account of injury sustained while occupying the Pontiac automobile covered by a liability insurance policy and described in the policy as the "Owned Motor Vehicle."
The appellant had separate liability insurance policies with the defendant company with similar medical benefit provisions covering two other automobiles which he owned. His total medical expenses were more than the amount received from the insurance on the occupied vehicle. He sues to recover the balance on the strength of the other policies.
The trial court denied the claim, holding that the language of the policies was clear and unambiguous in excluding liability except for injuries sustained while occupying the "Owned Motor Vehicle" as defined in the policies.
Appellant relies on Lavin v. State Farm Mutual Automobile Ins. Co., 193 Kan. 22, 391 P.2d 992, and other decisions. While this appeal was pending this court handed down its decision in Simpson v. KFB Insurance Co., Inc., 209 Kan. 620, 498 P.2d 71, denying recovery for medical expenses under policy provisions like those involved here and distinguishing the Lavin case.
Simpson v. KFB Insurance Co., Inc., supra, supports the trial court's judgment and is controlling in the disposition of this appeal. The judgment of the trial court is affirmed.